TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00525-CV



                            Austin 1825 Fortview, Inc., Appellant

                                               v.

                               Travis County, Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. GN300127, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Austin 1825 Fortview, Inc. has notified this Court that it no longer wishes to pursue

this cause of action against Travis County, Texas. We dismiss this appeal. Tex. R. App. P.

42.1(a)(1).




                                            David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 11, 2005